Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing OMB APPROVAL OMB Number: 3235-0578 Expires: April 30, 2010 Estimated average burden hours per response: 10.5 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-21338 Nicholas-Applegate Convertible & Income Fund II (Exact name of registrant as specified in charter) 1345 Avenue of the Americas, New York, NY (Address of principal executive offices) (Zip code) Lawrence G. Altadonna 1345 Avenue of the Americas, New York, NY 10105 (Name and address of agent for service) Registrants telephone number, including area code: 212-739-3371 Date of fiscal year end: February 28, 2010 Date of reporting period: May 31, 2009 FormN-Q is to be used by the management investment companies, other than small business investment companies registered on FormN-5 (§§239.24 and 274.5 of this chapter), to file reports with the Commission, not later than 60 days after the close of the first and third fiscal quarters, pursuant to rule 30b1-5 under the Investment Company Act of 1940 (17 CFR 270.30b1-5). The Commission may use the information provided on FormN-Q in its regulatory, disclosure review, inspection, and policymaking roles. A registrant is required to disclose the information specified by Form N-Q, and the Commission will make this information public.
